IN THE SUPREME COURT OF THE STATE OF NEVADA


                RODNEY LAMAR MARSHALL,                               No. 70449
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                                                                           FILED
                                                                           JUL 1 5 2016

                                      ORDER DISMISSING APPEAL

                             This is a pro se appeal from a purported decision denying a
                postconviction petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County; William D. Kephart, Judge.
                             No decision, oral or written, had been made on the petition
                when appellant filed his appeal on May 19, 2016. Because appellant failed
                to designate an appealable order, we lack jurisdiction over this appeal,
                and we
                             ORDER this appeal DISMISSED.




                 Rift a                                  Pickering


                CC:   Hon. William D. Kephart, District Judge
                      Rodney Lamar Marshall
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
         OF
      NEVADA


(0) 1947.4
                                                                                     ttE